Citation Nr: 0326157	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death and also denied dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C. § 1318.

The case was previously before the Board in July 2001, when 
it was remanded for the issuance of notice in compliance with 
he Veterans Claims Assistance Act of 2000 (VCAA).  
Unfortunately, additional remand is required.  

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While she is 
free to proceed in this manner, the Board simply reminds her 
that assistance, and representation, is available from any 
number of accredited veterans' service organizations and his 
state's veterans' department.


REMAND

The appellant, the widow of the veteran, contends that 
service connection for the cause of the veteran's death is 
warranted because he was over medicating himself.  In the 
alternate, she asserted that the veteran's service connected 
psychiatric disorder warranted a 100 percent disability 
rating during the last decade of his life and that she 
warrants the award of Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  

The veteran died in February 2000, at the age of 78.  The 
immediate cause of death was respiratory failure due to 
congestive heart failure.  No other disability was listed as 
contributing to death on the death certificate. The death 
certificate also indicates that the veteran was an inpatient 
at North Ridge Medical Center at the time of his death.  

The appellant has submitted copies of billing records for 
medical treatment through February 21, 2000.  These records 
do indicate that the veteran was receiving hospital treatment 
at the time of his death.  However, these records are merely 
billing records and there is little, if any, useful medical 
information.  VA needs to obtain the actual medical treatment 
records of the veteran's terminal hospitalization at North 
Ridge Medical Center.  The Board also notes that the RO 
contacted Dr. Mata, one of the veteran's private physicians, 
in an attempt to obtain records related to this claim.  Dr. 
Mata's office also referred the RO to the records department 
of the North Ridge Medical Center.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the appellant of 
the time she has in which to submit 
additional evidence.

2.  The RO should secure the proper 
authorizations from the appellant, where 
necessary, and request a complete copy of 
the records related to the veteran's 
period of terminal hospitalization in 
January and February 2000 a the North 
Ridge Medical Center in Oakland Park, 
Florida.  

The evidence already of record indicates 
that the veteran entered the hospital in 
January 2000 and died at the same 
hospital on February 21, 2000.  The RO 
should ensure that a complete copy of all 
hospital treatment records for the 
correct dates are requested. 

The evidence of record indicates that 
this is the correct address for the 
request:

North Ridge Medical Center
Medical Records Department
5757 North Dixie Highway
Ft. Lauderdale, FL 33334

3.  The RO should also obtain the 
following VA medical records:

?	A complete copy of the veteran's 
medical treatment at VAMC Miami and 
VA Outpatient Clinic Oakland Park

?	The veteran's VA pharmacy / 
prescription records from the above 
facilities from 1985 to present.  

4.  The RO should readjudicate the claim 
in light of the evidence received.  If 
the claim is denied, the RO should issue 
a Supplemental Statement of the Case and 
give the appellant an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained and a discussion 
of all pertinent regulations, including 
those implementing the VCAA.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

